Delmonte v American Reliable Ins. Co. (2021 NY Slip Op 03747)





Delmonte v American Reliable Ins. Co.


2021 NY Slip Op 03747


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


572 CA 20-01390

[*1]ROCCO DELMONTE, PLAINTIFF-APPELLANT,
vAMERICAN RELIABLE INSURANCE COMPANY, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. (APPEAL NO. 2.) 


CELLINO LAW LLP, BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
JEFFREY SAMEL & PARTNERS, NEW YORK CITY (ROBERT G. SPEVACK OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered June 30, 2020. The order granted the motion of defendant American Reliable Insurance Company to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court